ORDER
PER CURIAM.
Thomas E. Wagner (appellant) appeals from the circuit court’s judgment sustaining the Director of Revenue’s revocation of the appellant’s driving privileges for the appellant’s refusal to submit to a “breath-alizer” test.
We have reviewed the briefs of the parties, the legal file, and the record on ap*168peal, and find the claim of error is -without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).